Title: From George Washington to Brigadier General Anthony Wayne, 19 July 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Qrs July the 19: 1779
        
        I request that you will transmit me as soon as possible—Returns of our killed and wounded in the attack on the night of the 15—also of the Enemys loss in killed—wounded & prisoners. Congress will be impatient to receive the particulars. I am Dr Sir with great regard Yr Most Obedt sert
        
          Go: Washington
        
        
          P.S. It will be necessary for you to transmit a formal report of your proceedings from the time of your march till the reduction of the Garrison—with the Returns.
        
      